DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitani et al. (US Patent 6224390 B1).
As per claim 1, Mitani teaches a coaxial connector 30, comprising: an outer conductor 34 having first and second members (16B, 16C), the second member 16C configured to be floatable axially and radially relative to the first member 16B; an inner conductor 32 having third and fourth members 20, the fourth member 20 being floatable axially and radially relative to the third member; and a dielectric spacer (33, 43) disposed between the outer conductor 34 and the inner conductor 32.
As per claim 2, Mitani teaches a coaxial connector 30, wherein each of the first and second members (16B, 16C) is generally cylindrical, and wherein a distal portion (along 16B, 16C) of the first member 16B is inserted into a proximal portion (along 20) of the second member 16C.
As per claim 3, Mitani teaches a coaxial connector 30, wherein an outer circumferential surface (along 44) of the distal portion (along 16B, 16C) of the first member 16B component includes a first protrusion (along 16B, 16C) protruding radially outwardly, and wherein the first protrusion (along 16B, 16C) abuts against an inner circumferential surface (adjacent to 44) of the second member 16C, so as to form an electrical connection (along 16B, 16C) between the first member 16B and the second member 16C.
As per claim 4, Mitani teaches a coaxial connector 30, wherein the distal portion (along 16B, 16C) of the first member 16B includes a plurality of resilient fingers (along 44A) spaced apart from each other, wherein the first protrusion (along 16B, 16C) is disposed on the resilient fingers (along 44A).
As per claim 5, Mitani teaches a coaxial connector 30, wherein, when the distal portion (along 16B, 16C) of the first member 16B is inserted into the proximal portion (along 20) of the second member 16C, a gap (between 44 and 41) is present between the first protrusion (along 16B, 16C) and the inner circumferential surface (adjacent to 44) of the proximal portion (along 20) of the second member 16C.
As per claim 6, Mitani teaches a coaxial connector 30, further comprising a first elastic element 20 disposed at least around an outer circumference (along 16C) of the proximal portion (along 20) of the second outer conductor 34 component.
As per claim 7, Mitani teaches a coaxial connector 30, wherein the proximal portion (along 20) of the first member 16B is provided with a first step portion (between 41 and 42), the distal portion (along 16B, 16C) of the second member 16C is provided with a second step portion (between 41 and 42), and the first elastic element 20 engages the first step portion (between 41 and 42) and the second step portion (between 41 and 42).
As per claim 8, Mitani teaches a coaxial connector 30, characterized in that the first elastic element 20 is a coil spring (along 20).
As per claim 9, Mitani teaches a coaxial connector 30, wherein the third member is configured as an elongated element (along 20), and the fourth member is configured to be fittable over an outer circumference (along 16C) of a distal portion (along 16B, 16C) of the third member 20.
As per claim 10, Mitani teaches a coaxial connector 30, wherein the fourth member includes a central body 42B, with a first cylindrical portion (along 42) and a second cylindrical portion (along 42B) extending axially from the central body 42B towards a proximal side (towards 42A) and a distal side (towards 32A) respectively, wherein the first cylindrical portion (along 42) is fittable over the outer circumference (along 16C) of the distal portion (along 16B, 16C) of the third member, and the second cylindrical portion (along 42B) is adapted for mating with an inner conductor 32 of a mating connector 40.
As per claim 11, Mitani teaches a coaxial connector 30, characterized in that the distal portion (along 16B, 16C) of the third member includes a cavity (wherein 42 fits in) that opens toward a distal end (along 20) of the third member, and a proximal portion (along 20) of the fourth member is slidably received in the cavity (wherein 42 fits in).
As per claim 12, Mitani teaches a coaxial connector 30, a board-to-board connector assembly (figure 3), comprising: a first printed circuit board P; a second printed circuit board (not shown, see column 3, lines 34-36) disposed substantially parallel to the first printed circuit board P; at least one first coaxial connector 30 mounted to the first printed circuit board P, wherein the first coaxial connector 30 is configured as the coaxial connector 30; and at least one second coaxial connector 30 mounted to the second printed circuit board (not shown, see column 3, lines 34-36), wherein the second coaxial connector 30 is capable of mating with the first coaxial connector 30.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831